DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 04/19/2022.

Examiner's Statement of reason for Allowance

Claims 29-50 renumbered as 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a processing apparatus, cause a computerized base station management apparatus to: receive data relating to a location of a base station apparatus, the base station apparatus being one of a subset of a plurality of base station apparatus of a wireless network; identify a radio frequency (RF) interference condition associated with at least one of the subset of the plurality of base station apparatus; and transmit data relating to one of increasing or decreasing a transmission power of the base station apparatus, the data relating to the one of increasing or decreasing (i) derived based at least on the identified RF interference condition and the data relating to the location, and (ii) configured to cause adjustment of the transmission power of the base station apparatus; wherein the one of increasing or decreasing is part of a load balancing process conducted between two frequency bands each between 3.550 GHz and 3.700 Ghz, the two bands assigned to respective ones of the subset of the plurality of base station apparatus participating in the load balancing process.
The closest prior art, as previously recited, Sawai et al. (US 2015/0334664 A1), Cui et al. (US 2019/0222266 A1) are also generally directed to various aspects of preventing interreference.  However, none of Sawai, Cui teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 29, 39 and 45. For example, none of the cited prior art teaches or suggest the steps of identify a radio frequency (RF) interference condition associated with at least one of the subset of the plurality of base station apparatus; and transmit data relating to one of increasing or decreasing a transmission power of the base station apparatus, the data relating to the one of increasing or decreasing (i) derived based at least on the identified RF interference condition and the data relating to the location, and (ii) configured to cause adjustment of the transmission power of the base station apparatus; wherein the one of increasing or decreasing is part of a load balancing process conducted between two frequency bands each between 3.550 GHz and 3.700 Ghz, the two bands assigned to respective ones of the subset of the plurality of base station apparatus participating in the load balancing process.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478